DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claims 1-12, drawn to a system and method for collecting plasma, wherein once a target volume of plasma is collected, whole blood is no longer withdrawn from a donor, classified in A61B5/150251.
Group 2. Claims 13-16, drawn to a method for collecting plasma, wherein a total volume of plasma product is determined based off of a total blood volume of a donor, classified in A61B5/150251.
Group 3. Claims 17-30, drawn to a system for collecting plasma, wherein once a target volume of plasma is determined, using a current hematocrit value to redetermine a total volume of plasma product before a subsequent draw and return cycle, classified in A61B5/150251.
The inventions are independent or distinct, each from the other because:
Inventions of groups 1 and 2 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct from each other as the invention of group 1 determines total volume of plasma product based off of a weight of a donor, while the invention of group 2 determines total volume of plasma product based off of a total blood volume of a donor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of groups 1 and 3 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct from each other as the invention of group 1 collects whole blood and separates plasma from the whole blood until a target volume of plasma product is reached, wherein a draw and return cycle of whole blood is performed once, while the invention of group 3 collects whole blood and collects a target volume of plasma product and uses a current hematocrit value to redetermine the total volume of plasma product before a subsequent draw and return cycle is performed, wherein the draw and cycle is performed at least twice.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group 1 would require a unique text search in A61B5/150251, while groups 2 and 3 would require their own unique text searches within A61B5/150251, wherein the text searches for groups 2 and 3 would not be searched in the same way as group 1. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Heller on 14 September 2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:
“based on…height” (line 14) should read “based on…a height”
“a plasma; product” (lines 3-4) should read “a plasma product”
“a touchscreen is provided for receiving input” (line 11) should read “a touchscreen for receiving input”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “based on a weight and height” (line 14), wherein it is unclear if this weight is a different weight from the previously mentioned weight. For examination purposes, this limitation is interpreted to refer to the previously mentioned weight. Furthermore, claim 1 recites “a second blood component” (line 4), wherein this limitation is unclear as “a first blood component” is not previously mentioned. For examination purposes, examiner has interpreted “a plasma product” to read on a first blood component.
Claim 6 recites the limitation “the ratio” (line 1), which lacks antecedent basis.
Claim 7 recites the limitation “the ratio” (line 1), which lacks antecedent basis.
Claim 9 recites the limitation “the weight” (line 5), which lacks antecedent basis.
Claim 10 recites the limitation “the ratio” (line 3), which lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ragusa (US-20180344921-A1).
Regarding claim 1, Ragusa teaches a system for collecting plasma from a donor comprising: a) a venipuncture needle for withdrawing whole blood from the donor (inserting a venous-access device into the donor. Once the venous access device is inserted, the method may withdraw whole blood from the donor through the venous-access device (Ragusa, Paragraph [0005])); b) a blood separator for separating the whole blood into a plasma; product and a second blood component comprising red blood cells (a blood component separation device. The method may then introduce anticoagulant into the withdrawn whole blood through an anticoagulant line and separate, using the blood component separation device, the withdrawn whole blood into a plasma component and at least a second blood component (Paragraph [0005]); wherein, the blood component separation device 214 separates the whole blood into its constituent components (e.g., red blood cells) (Paragraph [0034])); c) a donor line coupled to the venipuncture needle for introducing whole blood from the donor to the blood separator (the method may withdraw whole blood from the donor through the venous-access device and a draw line that is connected to a blood component separation device (Paragraph [0005])); d) a first pump for controlling flow through the donor line (the flow through the blood draw line may be controlled by a blood draw pump (Paragraph [0009])); e) an anticoagulant line coupled to an anticoagulant source for combining anticoagulant with the whole blood (The anticoagulant line may introduce anticoagulant into the drawn whole blood (Paragraph [0009])); f) a second pump for controlling flow through the anticoagulant line (an anticoagulant pump (Paragraph [0006])); g) a touchscreen is provided for receiving input from an operator (a user interface 190 (e.g., a touch screen device) that displays the operation parameters, any alarm messages, and buttons which the user/technician may depress to control the various parameters (Paragraph [0035])); and h) a programmable controller (controller 226 (Figure 3)) configured to: determine a target volume of plasma product to be collected (TVPP) based on 
Regarding claim 2, Ragusa teaches the device of claim 1, wherein the controller is further programmed to calculate i) a target volume of pure plasma to be collected (TVP) from the weight of the donor (By tailoring the plasma collection to the donor (e.g., based on the donor's height, weight, BMI, hematocrit, total blood volume, and/or total plasma volume) and collecting a predetermined percent of plasma from each donor, embodiments of the preset invention are able to collect a greater volume of plasma (e.g., pure plasma) from some donors (Paragraph [0070])) and ii) the percentage of anticoagulant in the target volume of plasma product to be collected, %ACTVPP, based on the pre-determined anticoagulant ratio, ACR, and the hematocrit, Hct, of the donor (To determine the volume of pure plasma, the technician or the system 100 (e.g., the controller) may calculate the percentage of anticoagulant within the collected plasma (Step 560) (e.g., the plasma contained within the plasma collection container 216) based on the amount of anticoagulant added/metered into the whole blood and the hematocrit of the donor (see equation provided above). The amount of anticoagulant that is added to the system 100 can be determined in any of the ways mentioned above (e.g., based on the predetermined ratio of anticoagulant per unit of anticoagulated whole blood, by monitoring the volume of anticoagulant added to the system, etc.) (Paragraph [0063])), wherein the TVPP = TVP/(1 - %ACTVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + TVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma collected within the plasma container (Paragraph [0010]))).
Regarding claim 3, Ragusa teaches the device of claim 2, wherein the controller is further programmed to calculate the target volume of pure plasma to be collected, TVP, as a multiple of the weight of the donor (Paragraph [0070]).
Regarding claim 4, Ragusa teaches the device of claim 1, wherein the controller is further programmed to calculate a total blood volume of the donor (TBV) based on the weight and height of the donor, a target volume of pure plasma to be collected, TVP, as a percentage of the TBV (Paragraph [0057], Figure 5), and the percentage of anticoagulant in the target volume of plasma product to be collected, %ACTVPP, based on the pre-determined anticoagulant ratio, ACR, and the hematocrit, Hct, of the donor (Paragraph [0063]), wherein the TVPP = TVP/(1 - %ACTVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma collected within the plasma container (Paragraph [0010]))).
Regarding claim 5, Ragusa teaches the device of claim 4, wherein the controller is further programmed to calculate the total blood volume of the donor, TBV, based on the weight and height of the donor to calculate a body mass index for the donor (BMI) such that TBV = 70/sqrt(BMI/22), where BMI = Wt/Ht2 (The total blood volume may be calculated using the following equation (Paragraph [0057]); see equation in between paragraphs [0057] and [0058]).
TVPP, such that %ACTVPP = 1/(1 + (ACR-1)(1- Hct)) (See equation between paragraphs [0048] and [0049]).
Regarding claim 9, Ragusa teaches the method for collecting a target volume of plasma product (TVPP) from a donor, wherein TVPP comprises a target volume of pure plasma (TVP) plus a volume of anticoagulant, comprising: a) determining TVPP by first calculating the target volume of pure plasma to be collected from the donor, TVP, as a multiple of the weight of the donor (Paragraph [0057], Figure 5), and determining a percentage of anticoagulant in the TVPP, (%ACTVPP) (Paragraph [0063], Figure 5), such that TVPP = TVP/(1-%ACTVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma collected within the plasma container (Paragraph [0010]))), wherein %ACTVPP is based on an anticoagulant ratio (ACR) and a hematocrit (Hct) of the donor (Paragraph [0063]); b) withdrawing whole blood from the donor; c) mixing anticoagulant with the whole blood at the anticoagulant ratio, ACR (Paragraph [0049], Figure 5); d) separating the anticoagulated whole blooded into plasma product, red blood cells, and other cellular components (Paragraph [0061], [0062], Figure 5); e) collecting the plasma product in a container (The plasma collection process may continue until a target volume of pure plasma 
Regarding claim 11, Ragusa teaches the method of claim 9, further comprising determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + (ACR-1)(1- Hct)) (See equation between paragraphs [0048] and [0049]), wherein ACR is the ratio of volume of whole blood plus the volume of anticoagulant to the volume of anticoagulant (ACR = (WB + AC)/AC) (Paragraph [0049]).
Regarding claim 12, Ragusa teaches the method of claim 9, further comprising collecting the target volume of pure plasma, TVPP, in a plurality of cycles, each cycle comprising a collection phase in which whole blood is withdrawn from the donor and a return phase in which the red blood cells and other cellular components are returned to the donor (Figure 5); determining the hematocrit, Hct, of the donor prior to the collection phase of each cycle (Figure 5), and recalculating the target amount for the plasma product to be collected TVPP based on the hematocrit, Hct, of the donor that is determined prior to the collection phase of each cycle (Paragraph [0057], Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa in view of Boggs (US-20130267884-A1).
Regarding claim 6, Ragusa teaches the device of claim 1, but fails to explicitly disclose that ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), and the controller is further configured to determine the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)). Boggs discloses systems and methods for separating at least red blood cells from plasma, wherein Boggs further discloses that ACR is a ratio of an amount of whole blood to an amount of anticoagulant (ACR = WB/AC) (Paragraph [0094], Equation 44), and a determination of a percent of anticoagulant in a target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) (Paragraph [0093], Equation 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Ragusa so as to incorporate that ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), and that the controller is further configured to determine the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) as taught by Boggs so as to allow for the determination of plasma separated from whole blood (patient data and targets must be entered so that the necessary calculations can be performed to estimate the volume of replacement fluid necessary, the procedure time, the volume of anticoagulant returned to the patient, and the volume of anticoagulant required (Boggs, Paragraph [0050]).
Regarding claim 10, Ragusa teaches the method of claim 9, but Ragusa fails to explicitly disclose that the method further comprises determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)), wherein ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC). Boggs discloses determining a percent of anticoagulant in a target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Ragusa so as to incorporate determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) (Paragraph [0093], Equation 43), wherein ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), as taught by Boggs so as to allow for the determination of plasma separated from whole blood (patient data and targets must be entered so that the necessary calculations can be performed to estimate the volume of replacement fluid necessary, the procedure time, the volume of anticoagulant returned to the patient, and the volume of anticoagulant required (Boggs, Paragraph [0050]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa in view of Chamney (US-20130081998-A1).
Regarding claim 8, Ragusa teaches the device of claim 4, but fails to explicitly disclose that the controller is further programmed to calculate the total blood volume of the donor (TBV) based on the weight (Wt), height (Ht) and sex (Male or Female) of the donor such that TBV = (0.3669 * Ht3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms. Chamney discloses systems and methods for controlling a filtration rate of a body fluid during a treatment, wherein Chamney further discloses calculating a total blood volume of a donor (TBV) based on a weight (Wt), a height (Ht) and a sex (Male or Female) of the donor such that TBV = (0.3669 * Ht3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms (Paragraphs [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Ragusa so as to incorporate calculating 3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms, as taught by Chamney as this would allow for a more specific determination of total blood volume that incorporates sex using equations known in the art (the blood volume BVo can be determined by the use of a anthropometric blood volume equation. In certain embodiments, the formula by Nadler et al. is used (Chamney, Paragraph [0022])).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 24-25 of U.S. Patent No. 10,946,131. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1 and 9 of the instant application are disclosed within claims 1 and 6-8 of the conflicting patent, wherein the determination of the target volume for raw plasma within the target volume of plasma product as disclosed in conflicting claims 1 and 7 is equivalent to the determination of anticoagulant within the target volume of plasma product (further defining conflicting claim 8), as the Specification of the conflicting patent discloses that the total volume of plasma product is equal to a volume of raw plasma and a volume of anticoagulant (Conflicting Patent 10,946,131, Col 3, lines 49-54), such that determining the volume of raw plasma and total volume of plasma product is equivalent to determining a percentage of anticoagulant in the target volume of plasma product, and wherein the equation to determine TVPP as a function of TVP and %ACTVPP as claimed in instant claim 9 merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein the conflicting patent discloses that the TVPP consists of pure plasma plus anticoagulant (Conflicting TVPP, as claimed in the instant claims.
However, the limitation of the anticoagulant ratio being predetermined in claim 1 is not explicitly disclosed within the claims of the conflicting patent. The use of a predetermined anticoagulant ratio is disclosed in the conflicting patent’s specification (Conflicting Patent 10,946,131, Col 12, lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conflicting patent so as to use a predetermined anticoagulant ratio as disclosed within the specification of the conflicting patent as the FDA limits the volume of anticoagulant that can be added to anticoagulated blood of a donor so as to ensure donor safety and comfort (Conflicting Patent 10,946,131, Col 1, lines 45-56).
Furthermore, each of the limitations of instant claims 2 and 3 are disclosed within claims 7 and 24-25 of the conflicting patent.
Furthermore, each of the limitations of instant claim 12 are disclosed within claims 1-3 of the conflicting patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                         
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791